Case 1:18-cv-00886-LPS-CJB Document 33 Filed 03/29/19 Page 1 of 1 PageID #: 233




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


3Shape A/S,

                       Plaintiff,

V.                                                            C.A. No. 18-886-LPS-CJB

Align Technology, Inc.,

                       Defendants.



                                             ORDER


        At Wilmington this 29th day of March, 2019:

        For the reasons set forth in the Memorandum Opinion issued this date,

        IT IS HEREBY ORDERED that:

        1.      Defendant's motion to dismiss (D.I. 10) is DENIED.

        2.      The parties shall meet and confer and shall, no later than April 5, submit a joint

 status report, providing their position(s) as to how this case should now proceed.




                                                      UNITED STATES DISTRICT JUDGE
